ORDER DENYING PETITION FOR EXTRAORDINARY RELIEF
PROCEDURAL HISTORY
We decline to exercise jurisdiction over the Petition for Extraordinary Writ for the reasons set forth below. On Feb*310ruary 6, 2007, the Petitioners timely filed their notice of appeal requesting review of the Hopi Election Board’s administrative decision in 2007-CV-0017 (later consolidated with 2007-CV-0035 on June 5, 2007) that Mr. Benjamin H. Nuvamsa met the criteria set forth in the Hopi Constitution for election as Chairman of the Hopi Tribe. In 2007-CV-0017/0035, the respondents, the Hopi Election Board, filed a Motion for Summary Judgment on June 20, 2007. The petitioners filed a response to the Motion for Summary Judgment on June 20, 2007. The tribal court heard oral arguments on the motion on June 22, 2007. Seeking to compel the Tribal Court to rule on the motion, Petitioners filed their petition with the Appellate Court on October 9, 2007. No response to the petition has been filed. On October 29th, the trial court issued a Judgment Order in which the court denied both the petitioner and the respondent’s motions for summary judgment.
DECISION
This Court must deny the petitioner’s Petition for Extraordinary Writ. The relief sought was a writ compelling the lower court to grant the motion for summary judgment. However, because the lower court in its October 29 order denied summary judgment, the relief sought is no longer available. Consequently, this Court will not exercise jurisdiction over the Petition.
IT IS HEREBY ORDERED that the Petition for Extraordinary Writ is denied.
SO ORDERED.